Citation Nr: 1639442	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-01 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty for training from May to August 1987 and on active duty from February 1990 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul Minnesota, which determined that new and material evidence had not been received to reopen a previously denied claim of service connection for a psychiatric disorder.

While the Veteran requested a Board video-conference hearing before a Veterans Law Judge in his January 2011 substantive appeal (VA Form 9), he subsequently withdrew such request in June 2012.  38 C.F.R. §§ 20.702(e), 20.704(e) (2015).

In July 2014, the Board determined that new and material evidence had been received to reopen a previously denied claim of service connection for a psychiatric disorder and remanded the reopened claim for additional development and it now returns for further appellate review.

As additional pertinent evidence has not been received subsequent to the most recent supplemental statement of the case issued in November 2014, a remand for RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

Clear and unmistakable evidence establishes that the Veteran's acquired psychiatric disorder, diagnosed as bipolar disorder, preexisted service and was not aggravated by service, as any increase in the disorder was due to the natural progression of the condition.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include bipolar disorder, are not met.  38 U.S.C.A. §§ 1101, 1111, 1112, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable Agency of Original Jurisdiction (AOJ) decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a May 2010 letter, sent prior to the initial unfavorable decision issued in August 2010, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, at least a portion of the Veteran's service treatment records, namely the February 1990 entrance examination, are not available for review.  In April 2011, the RO rendered a formal finding documenting their unsuccessful efforts to obtain any outstanding service treatment records in February 1992 and March 2011.  In view of this information, the Board finds that it is reasonably certain that such records are unavailable and that further efforts to obtain the records would be futile.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  The Veteran identified potentially relevant records as he stated he was treated by the Bristol Place Corporation, in Minneapolis, Minnesota, between November 1999 and August 2000.  Although the RO requested records from that treatment provider, in March 2012, the facility indicated that the requested records have been destroyed.  In view of this information, the Board finds that further efforts to obtain the records would be futile.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  All of the Veteran's other treatment records, including those from the Social Security Administration (SSA), have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran was afforded a VA examination in September 2014 so as to determine the current nature and etiology of his claimed acquired psychiatric disorder.  The Board finds that such VA examination and accompanying opinion is adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a psychiatric evaluation.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

As indicated previously, in July 2014, the Board remanded the case to obtain records from the SSA, which were received in August 2014, and afford the Veteran a VA examination, which was conducted in September 2014.  Therefore, the Board finds that the AOJ has substantially complied with the July 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

Initially, the Board notes that the Veteran does not contend, and the evidence does not suggest, that his current acquired psychiatric disorder was incurred in or aggravated during his period of active duty for training from May to August 1987.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to consider "all possible" substantive theories of recovery.  Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).  Rather, the Veteran contends that his current acquired psychiatric disorder was aggravated during his period of active duty from February 1990 to March 1991.  See, e.g., Brief (July 2016).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

The Board notes that VA presumes that Veterans are in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).
Additionally, where, as here, the entrance examination to the Veteran's active duty from February 1990 to March 1991 has been lost or destroyed while in Federal custody, the presumption of soundness applies.  See Rating Decision (July 1992) ("Service medical records are incomplete as examination from reentrance of February 1990 is missing."); Formal Finding of Unavailability of Complete Service Treatment Records (April 2010); Quirin v. Shinseki, 22 Vet. App. 390, n5 (2009).

VA may rebut the presumption of soundness by (1) clear and unmistakable evidence that the disorder preexisted service; and (2) clear and unmistakable evidence that the disorder was not aggravated by service.  See 38 U.S.C.A. § 1111 (West 2014); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).

The term "clear and unmistakable evidence," as used in 38 U.S.C.A. § 1111, has been defined as evidence that "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258-59 (1999) (citing the definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

Here, as will be discussed further below, the lay and medical evidence of record clearly and unmistakably demonstrates that the Veteran's acquired psychiatric disorder, diagnosed as bipolar disorder, preexisted his period of service from February 1990 to March 1991.  Accordingly, this case turns on whether the current whether there is clear and unmistakable evidence that the Veteran's preexisting psychiatric disorder was not aggravated by service.

A preexisting injury or disease will be considered to have been aggravated by active where there is an increase in disability during such service, unless there is specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.

Mere temporary or intermittent flare-ups of a pre-existing injury or disease during service are insufficient to be considered "aggravation in service", unless the underlying condition, itself, as contrasted with its mere symptoms, has worsened.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006).  The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003.

Here, private mental health records show that the Veteran's psychiatric difficulties began in January 1989, when he was a junior in college.  See, e.g., Eagan Counseling Clinic (July 24, 1989).  By May 1989, the Veteran dropped out of college and began mental health treatment.  See Psychiatric Evaluation (September 16, 1991).  Around July 1989, the Veteran became manic to hypomanic; a counselor opined that the Veteran's psychiatric symptoms "markedly affected  his ability to function".  See id.; Eagan Counseling Clinic (July 24, 1989).  In January 1990, the Veteran entered court-ordered outpatient mental health treatment after "he apparently set a serious apartment fire" and was charged with physically assaulting his girlfriend.  Psychiatric Evaluation (September 16, 1991); see Counselor's Discharge Summary (March 22, 1990).  After three weeks of outpatient care, the Veteran was admitted for inpatient care from February 9, 1990, to March 9, 1990.  During his admission, he was diagnosed with alcohol dependency and bipolar disorder.  Upon discharge, it was recommended he live in a halfway house; however, the Veteran refused and reported for active duty service.  See id.; DD 214.

The available service treatment records are negative for complaints, diagnoses, or treatment of psychiatric problems.  However, in February 1991, upon separation from service, the Veteran gave a history of depression or excessive worry and nervous trouble.  A contemporaneous mental health consultation report shows that the Veteran was not deployable due to a clear history of bipolar disorder.

In May 1991, the Veteran began abusing alcohol and became hypomanic.  He was eventually taken to detox in August 1991 and stabilized by September 1991.  See Psychiatric Evaluation (September 16, 1991).  The Veteran has continued to have a longstanding history of psychiatric problems.

In March 2010, a private psychologist opined that the Veteran's "[b]i-polar symptoms were more likely than not present during his period of military service and in fact were most likely exacerbated by his military training and fear of being deployed overseas.  He appears to be more stable at the present time but his symptoms have caused significant disruption in his life and are currently under better control by talking multiple medications and remaining sober."

In July 2014, the Board found that the March 2010 opinion did not address whether any increase in the bipolar disorder was due to the natural progression of the disorder.  As such, the Board found such opinion to be inadequate to decide the case and remanded the Veteran's claim for a VA examination to determine the nature and etiology of his bipolar disorder.

In September 2014, a VA examiner opined that the Veteran bipolar disorder clearly existed prior to his entry into active duty in February 1990.  The examiner explained that treatment records show that the Veteran reported that his psychiatric difficulties began in early 1989 and that he has a strong family history of psychiatric problems.  The VA examiner also opined that the Veteran's bipolar disorder did not undergo an increase in severity beyond natural progression in service.  The examiner detailed the Veteran's mental health history and explained that, while he underwent a severe level of symptoms in the summer of 1989 (prior to service), his bipolar disorder has been well-managed with psychotropic medications and psychotherapy.

Here, the Board finds that the Veteran's bipolar disorder clearly and unmistakably was not aggravated by service, as any increase in the disorder was due to the natural progression of the condition.

First, the Board finds that the March 2010 private opinion explicitly states that the Veteran's "[b]ipolar symptoms," as opposed to the condition itself, were "likely exacerbated" by service.  (emphasis added).  The opinion further explains that the increased symptoms was only temporary as they have since been "more stable" and "under better control."  Not only does the examiner's opinion fail to address whether the bipolar disorder worsened beyond its natural progression, it suggests that any in-service increase was a temporary or intermittent flare-up of symptoms.  See Davis, supra.  The notion that the Veteran's symptoms underwent a temporary flare-up during service is consistent with evidence of severe bipolar symptoms before service and more controlled symptoms after service.  See Falzone, supra.

Second, the Board finds that the September 2014 VA examiner's report is the most probative evidence that the Veteran's bipolar disorder did not undergo an increase in severity beyond the natural progression in service.  The report is based upon consideration of the Veteran's prior medical history and examinations, including the March 2010 private opinion; describes the Veteran's psychiatric disorder in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  See Nieves-Rodriguez, supra; Stefl, supra.  Furthermore, the September 2014 VA examiner's opinion that the Veteran's symptomatology was severe prior to service, but has subsequently lessened with medication and therapy, is consistent with pre- and post-service medical records, including the March 2010 private opinion.  Therefore, while the March 2010 opinion suggests that the Veteran's service temporarily increased his bipolar symptoms, none of the medical evidence of record indicates that service increased the severity of disorder itself.   

The Board considered contentions of the Veteran and his mother that service caused or aggravated his psychiatric disorder.  However, a psychiatric disorder is not a simple medical condition the Veteran or his mother are competent to diagnose or offer an opinion as to its etiology and severity.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007); see also Young v. McDonald, 2013-7116, 2014 WL 4400766 *4 (Fed. Cir. Sept. 8, 2014)( "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify.").  Neither the Veteran nor his mother have shown that they are qualified through education, training, or experience to offer medical diagnoses or opinions on complex medical conditions.  Accordingly, they are not competent to offer an opinion as to the etiology of his psychiatric disorder and their opinion in this regard is of no probative value.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In sum, the Board finds that clear and unmistakable evidence establishes that the Veteran's psychiatric disorder, diagnosed as bipolar disorder, preexisted service and was not aggravated by service, as any increase in the disorder was due to the natural progression of the condition.  Accordingly, service connection for an acquired psychiatric disorder, to include bipolar disorder, is not warranted.

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

Service connection for an acquired psychiatric disorder, to include bipolar disorder, is denied.



____________________________________________
A. JAEGER
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


